Citation Nr: 1611637	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty from August 2002 to August 2006.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 17, 2014 Statement in Support of Claim, the Veteran requested that his hearing that had been scheduled for the day before be rescheduled.  The Veteran stated that because he had failed to bring the letter containing the information regarding the hearing, he was unsure of the location and therefore failed to show up for his hearing.  The Board notes that the Veteran's claims were remanded by the Board in February 2014, but it appears that the Veteran's statement requesting the rescheduled hearing did not arrive at the Board until after the Remand had been issued.  There is no evidence that the request for rescheduling of the videoconference hearing has been met or that the Veteran has withdrawn such request.  Therefore, this matter should be remanded to schedule the Veteran for a videoconference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, at the local RO.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




